DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 36 are pending.
Claims 1 – 36 are rejected.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 14: c) cooling the homogeneous solution in a chilling heat exchanger to a temperature below 50°C, and d) settling the cooled homogeneous solution at room temperature for a time between about 0.5 hour and 100 hours to allow the liquefied reaction product to solidify into a solid reaction product.
Claim 31: wherein the chiller lowers the temperature of the homogeneous solution to below 50°C.
Claim 33: a heat exchanger; wherein each heat exchanger is a tube-in-shell, tubes-in-shell, coil-in-shell, tube-in-tube, platular, plate-and-shell, or plate-and-frame heat exchanger.
Claim 34: a jacket around an inner pipe.
Claim 35: the inner diameter of the inner pipe in the jacketed piping
is between 1 cm and 100 cm.
Duplicate Claim Warning
Applicant is advised that should claim 1 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The basis for this assumption is based on Applicant’s disclosure on page 3 at line one of paragraph [0014].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor), regards as the invention.
Claim 3 is indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation alcohols, and the claim also recites ethanol methanol propanol and butanol which are the narrower statement of the range/limitation. Further, claim 3 recites the broad recitation of polar protic solvents, and the claim recites water, methanol and ethanol which are the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 30 references a contamination removal zone downstream of the heating zone.  Based on Applicant’s disclosure at paragraph [0024] and Fig. 1, Z3 is the heating zone, Z4 is the holding zone and Z5 is the cooling zone.  There is no disclosure of a contamination removing zone.  Paragraph [0023] discusses the removal of contaminants from solvents and paragraph [0036] discusses that the product may be filter pressed.  As such, it is not clear form the claim whether the solvent is being treated or the product is being treated.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 22 and 36 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a continuous flow process for depolymerizing plastic or dissolution of plastic comprising: a) continuously flowing a mixture containing solid plastic particles in a solvent with a catalyst, through a line in a heating chamber at a particle speed of  at least 30 cm/s to maintain suspension of the plastic particles in the solvent and to prevent the plastic particles from agglomerating and clogging the line; wherein the plastic is PET, the solvent is ethylene glycol and the catalyst being selected from zinc salts, zinc acetate, zinc chloride, titanium salts, titanium (IV) isopropoxide, titanium (IV) n-butoxide, manganese salts, magnesium salts, sodium hydroxide, potassium hydroxide, 1, 5, 7-Triazabicyclo [4.4.0] dec-5-ene, 1, 8-Diazabicyclo [5.4.0] undec-7-ene, magnesium acetate, 4-dimethylaminopyridine, amine, trialkyl amine, or any combination thereof; b) transferring heat through the line in the heating chamber to heat the mixture to a reaction temperature of at least 230°C to start the depolymerization of the plastic particles in the solvent and holding heated mixture at the reaction temperature for at least one minute to complete depolymerization into a homogeneous solution including a liquefied reaction product.  The claims do not reasonably provide enablement for a continuous flow process for depolymerizing a plastic comprising; a mixture of an unspecified plastic with an unspecified solvent, with depolymerization taking place at an unknown temperature and in the absence of a catalyst.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronice, 8, USPQ2D 1217 (Fed. Cir, 1988).  Whether undue experimentation is needed is not based upon a single factor but rather in a conclusion reached by weighing many factors.  The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the claims are drawn to: the claims are drawn to a depolymerization or dissolution process comprising; a) continuously flowing a mixture containing solid plastic particles in a solvent through a line in a heating chamber at a particle speed sufficient to maintain suspension of the plastic particles in the solvent and to prevent the plastic particles from agglomerating and clogging the line; b) transferring heat through the line in the heating chamber to heat the mixture to a reaction temperature to start the depolymerization of the plastic particles in the solvent into a homogeneous solution including a liquefied reaction product.
(2) The scope of the claims: The scope of the claims is drawn to a continuous flow process for depolymerizing or dissolution of a plastic comprising; a mixture of an unspecified plastic with an unspecified solvent, with depolymerization taking place at an unknown temperature and in the absence of a catalyst.
 (3) The state of the prior art: The state of the prior art is found in the teaching of JP2002167468 (Miyamoto Masakazu), which discloses in paragraphs 22 – 25, the glycolysis of PET to make BHET using sodium (Na) carbonate as a catalyst. The Na carbonate is the instant sodium salt absorber. The Na carbonate is the instant catalyst system. The reaction mixture is a property of the Na carbonate, ethylene glycol and PET.
Also, the state of the prior art is found in the teaching of US 3,701,741 (Meyer et al.).
	
    PNG
    media_image1.png
    233
    338
    media_image1.png
    Greyscale

(4) the predictability or unpredictability of the art:
Chemistry is unpredictable. In re Marzocchi, 439 F2d 220, 169 USPQ 367 para. 3. However, the "predictability or lack thereof' in the art refers to the ability of one skilled in the art to extrapolate the disclosed or know results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. MPEP 2164.03. 
(5) The relative skill of those in the art:  a person of ordinary skill in the art would have had any one of the following: (i) a Ph.D. degree in Chemistry or Chemical Engineering or a related field, and about 3 years total of practical experience in polymer chemistry; (ii) a Masters degree in Chemistry or Chemical Engineering or a related field, and about 5 years total of practical experience in polymer chemistry; (iii) a Bachelors degree in Chemistry or Chemical Engineering or a related field, and about 10 years total of practical experience in polymer chemistry. These descriptions are approximate, and a higher level of education or specific skill might make up for less experience, and vice-versa. 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for a continuous flow process for depolymerizing plastic or dissolution of plastic comprising: a) continuously flowing a mixture containing solid plastic particles in a solvent with a catalyst, through a line in a heating chamber at a particle speed of  at least 30 cm/s to maintain suspension of the plastic particles in the solvent and to prevent the plastic particles from agglomerating and clogging the line; wherein the plastic is PET, the solvent is ethylene glycol and the catalyst being selected from zinc salts, zinc acetate, zinc chloride, titanium salts, titanium (IV) isopropoxide, titanium (IV) n-butoxide, manganese salts, magnesium salts, sodium hydroxide, potassium hydroxide, 1, 5, 7-Triazabicyclo [4.4.0] dec-5-ene, 1, 8-Diazabicyclo [5.4.0] undec-7-ene, magnesium acetate, 4-dimethylaminopyridine, amine, trialkyl amine, or any combination thereof; b) transferring heat through the line in the heating chamber to heat the mixture to a reaction temperature of at least 230°C to start the depolymerization of the plastic particles in the solvent and holding heated mixture at the reaction temperature for at least one minute to complete depolymerization into a homogeneous solution including a liquefied reaction product.  ([0024] & [0026]).  
However, the specification does not provide guidance for a continuous flow process for depolymerizing or dissolution of a plastic comprising; a mixture of an unspecified plastic with an unspecified solvent, with depolymerization taking place at an unknown temperature and in the absence of a catalyst.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the affect the solvent and reaction conditions will have on depolymerization or dissolution of plastic and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Claim Rejections - 35 USC § 112
Claims 23 – 35 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a system for continuous depolymerization of plastic, comprising: a pump operating at a flow rate to ensure a solid plastic particle speed to exceed 30 cm/s; a line through which the pump continuously feeds a heterogeneous mixture including the solid plastic particles in a solvent with a catalyst; wherein the plastic is PET, the solvent is ethylene glycol and the catalyst being selected from zinc salts, zinc acetate, zinc chloride, titanium salts, titanium (IV) isopropoxide, titanium (IV) n-butoxide, manganese salts, magnesium salts, sodium hydroxide, potassium hydroxide, 1, 5, 7-Triazabicyclo [4.4.0] dec-5-ene, 1, 8-Diazabicyclo [5.4.0] undec-7-ene, magnesium acetate, 4-dimethylaminopyridine, amine, trialkyl amine, or any combination thereof; a heating zone raising the temperature of the heterogeneous mixture flowing through the line to a reaction temperature of at least 230°C, wherein the reaction temperature is within 20°C of the melting point of the plastic particles in the heterogeneous mixture; wherein the conversion of the heterogeneous mixture containing the solid plastic particles into a homogeneous solution containing a liquefied reaction product is started in the heating zone; and a hold tube receiving the heated heterogeneous mixture from the heating zone to maintain the reaction temperature for a hold time of at least one minute at the flow rate to completely convert the heterogeneous mixture containing the solid plastic particles into the homogeneous solution containing the liquefied reaction product.  The claims do not reasonably provide enablement for a system for continuous depolymerizing a plastic comprising; a mixture of an unspecified plastic with an unspecified solvent, with depolymerization taking place at an unknown temperature, in the absence of a catalyst and at an unknown residence time.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The test for enablement is set out in paragraph 10 above.  While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 
(1) The nature of the claims is drawn to: the claims are drawn to a system for continuous depolymerization of plastic, comprising: a pump operating at a flow rate; a line through which the pump continuously feeds a heterogeneous mixture including solid plastic particles in a solvent at a particle speed; a heating zone raising the temperature of the heterogeneous mixture flowing through the line to a reaction temperature, wherein the reaction temperature is within 20°C of the melting point of the plastic particles in the heterogeneous mixture; wherein the conversion of the heterogeneous mixture containing the solid plastic particles into a homogeneous solution containing a liquefied reaction product is started in the heating zone.
(2) The scope of the claims: The scope of the claims is drawn to a system for continuous depolymerizing a plastic comprising; a mixture of an unspecified plastic with an unspecified solvent, with depolymerization taking place at an unknown temperature, in the absence of a catalyst and at an unknown residence time.
(3) The state of the prior art: The state of the prior art is found in the teaching of JP2002167468 (Miyamoto Masakazu), which discloses in paragraphs 22 – 25, the glycolysis of PET to make BHET using sodium (Na) carbonate as a catalyst. The Na carbonate is the instant sodium salt absorber. The Na carbonate is the instant catalyst system. The reaction mixture is a property of the Na carbonate, ethylene glycol and PET.
Also, the state of the prior art is found in the teaching of US 3,701,741 (Meyer et al.).
	
    PNG
    media_image1.png
    233
    338
    media_image1.png
    Greyscale

(4) the predictability or unpredictability of the art:
Chemistry is unpredictable. In re Marzocchi, 439 F2d 220, 169 USPQ 367 para. 3. However, the "predictability or lack thereof' in the art refers to the ability of one skilled in the art to extrapolate the disclosed or know results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. MPEP 2164.03. 
(5) The relative skill of those in the art:  a person of ordinary skill in the art would have had any one of the following: (i) a Ph.D. degree in Chemistry or Chemical Engineering or a related field, and about 3 years total of practical experience in polymer chemistry; (ii) a Masters degree in Chemistry or Chemical Engineering or a related field, and about 5 years total of practical experience in polymer chemistry; (iii) a Bachelors degree in Chemistry or Chemical Engineering or a related field, and about 10 years total of practical experience in polymer chemistry. These descriptions are approximate, and a higher level of education or specific skill might make up for less experience, and vice-versa. 
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for a system for continuous depolymerization of plastic, comprising: a pump operating at a flow rate to ensure a solid plastic particle speed to exceed 30 cm/s; a line through which the pump continuously feeds a heterogeneous mixture including the solid plastic particles in a solvent with a catalyst; wherein the plastic is PET, the solvent is ethylene glycol and the catalyst being selected from zinc salts, zinc acetate, zinc chloride, titanium salts, titanium (IV) isopropoxide, titanium (IV) n-butoxide, manganese salts, magnesium salts, sodium hydroxide, potassium hydroxide, 1, 5, 7-Triazabicyclo [4.4.0] dec-5-ene, 1, 8-Diazabicyclo [5.4.0] undec-7-ene, magnesium acetate, 4-dimethylaminopyridine, amine, trialkyl amine, or any combination thereof; a heating zone raising the temperature of the heterogeneous mixture flowing through the line to a reaction temperature of at least 230°C, wherein the reaction temperature is within 20°C of the melting point of the plastic particles in the heterogeneous mixture; wherein the conversion of the heterogeneous mixture containing the solid plastic particles into a homogeneous solution containing a liquefied reaction product is started in the heating zone; and a hold tube receiving the heated heterogeneous mixture from the heating zone to maintain the reaction temperature for a hold time of at least one minute at the flow rate to completely convert the heterogeneous mixture containing the solid plastic particles into the homogeneous solution containing the liquefied reaction product.
However, the specification does not provide guidance for a system for continuous depolymerizing a plastic comprising; pumping a mixture of an unspecified plastic with an unspecified solvent at an unknown flow rate, with depolymerization taking place at an unknown temperature, in the absence of a catalyst and at an unknown residence time.
 (8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the affect the solvent and reaction conditions will have on depolymerization of plastic and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 7 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Myer et al. (US 3,701,741).
The rejected claims cover, inter alia, a continuous flow process for depolymerizing plastic, comprising: a) continuously flowing a mixture containing solid plastic particles in a solvent through a line in a heating chamber at a particle speed sufficient to maintain suspension of the plastic particles in the solvent and to prevent the plastic particles from agglomerating and clogging the line; b) transferring heat through the line in the heating chamber to heat the mixture to a reaction temperature to start the depolymerization of the plastic particles in the solvent into a homogeneous solution including a liquefied reaction product.
Dependent claims 2, further limit the solid plastic particles.  Dependent claim 3 further limits the solvent. Dependent claim 7 further limits reaction temperature.
Rejected claim 36 covers, inter alia, a continuous flow process for the dissolution of plastic, comprising: a) continuously flowing a mixture containing solid plastic particles in a solvent through a line in a heating chamber at a particle speed sufficient to maintain suspension of the plastic particles in the solvent and to prevent the plastic particles from agglomerating and clogging the line; b) transferring heat through the line in the heating chamber to heat the mixture to a reaction temperature to start the depolymerization of the plastic particles in the solvent into a homogeneous solution including a liquefied reaction product.
The Examiner combined the rejection for claims 1, 2, 3 and 7, and claim 36  because the prior art of Meyer is applicable to all claim sets, and the invention of claim 1 is not patentability unobvious from the invention of claim 26.  
However, Myer discloses the process for the depolymerization of poly(ethylene terephthalate) (PET).  The abstract of Meyer teaches:

    PNG
    media_image1.png
    233
    338
    media_image1.png
    Greyscale

The solvents of Meyer are methyl alcohol, ethyl alcohol, normal propanol and isopropanol.  (col. 2, ln 54 – 60).  The temperatures employed  in the solubilizing of the PET range from 150°C to 240°C.  (col. 3, ln 17 – 21).  The PET being dissolved is scrap PET left over from processing applications. (col. 1, ln 34 – 40, & col. 2, ln 67 – 67).  Heating of the scrap PET with the solvent under the desired temperature and pressure produces a solution.  (col. 3, ln 65 – 67 & col. 4, ln 40 – 43).
The difference between the instantly claimed invention and Meyer is as follows:  continuously flowing a mixture of solid plastic particles in a solvent.
However, with regard to continuously flowing a mixture of solid plastic particles in a solvent, the Examiner turns to the teaching of Meyer.  The process of Meyer can be conducted in a continuous process.  (col. 3, ln 50 – 51).  
The difference between Meyer and the claimed inventions is that it does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).  
However, based on the above, Meyer teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 5, 7 – 14, 23, 24, 29, 31, 32 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 – 36 and 37 of co-pending Application No. 1/278,133 (‘133).
Claims 1 – 5, 7 – 14 of the instantly claimed invention cover, inter alia, a continuous flow process for depolymerizing plastic, comprising: a) continuously flowing a mixture containing solid plastic particles in a solvent through a line in a heating chamber at a particle speed sufficient to maintain suspension of the plastic particles in the solvent and to prevent the plastic particles from agglomerating and clogging the line; b) transferring heat through the line in the heating chamber to heat the mixture to a reaction temperature to start the depolymerization of the plastic particles in the solvent into a homogeneous solution including a liquefied reaction product.
The solid plastic particles consist of polyethylene terephthalate, modified polyethylene terephthalate, polyethylene terephthalate blends, polyethylene naphthalate, polybutylene terephthalate, polyethylene terephthalate glycol, polylactic acid, poly(glycolic acid), poly D,L-lactic-co-glycolic acid, polyethylene 2,5-furandicarboxylate, copolyesters, polycarbonates, polyamides, polyurethanes, or any combination thereof. (Claim 2)
The solvent consists of ethylene glycol, diethylene glycol, glycol ethers, methanol, ethanol, propanol, butanol, 2-ethyl hexanol, tetramethyl cyclobutanediol, cyclohexanedimethanol, alcohols, ethanol amine, ionic liquids, polar protic solvents, polar aprotic solvents, water, or any combination thereof. (Claim 3)
The liquefied reaction product includes bis (2-hydroxyethyl) terephthalate, dimethyl terephthalate, terephthalic acid, (bis (2-hydroxyethyl) naphthalate, (bis (2-hydroxyethyl) Furanoate, their respective oligomers, acids, half-esters, mixed esters, dioctyl terephthalate, diisobutyl terephthalate, dibutyl terephthalate,
bisphenol A, lactates, bis (2-hydroxyethyl) terephthalamide, other terephthalamides, or any combination thereof. (Claim 5).
The catalyst consists of zinc salts, zinc acetate, zinc chloride, titanium salts, titanium (IV) isopropoxide, titanium (IV) n-butoxide, manganese salts, magnesium salts, sodium hydroxide, potassium hydroxide, 1, 5, 7-Triazabicyclo [4.4.0] dec-5-ene, 1, 8-Diazabicyclo [5.4.0] undec-7-ene, magnesium acetate, 4-dimethylaminopyridine, amine, trialkyl amine, or any combination thereof. (Claim 13).
The reaction temperature is at least 230°C. (Claim 7).
The particle speed is at least 30 cm/s though the line. (claim 17).
Claims 23, 24, 29, 31 and 32 of the instantly claimed invention cover, inter alia, a system for continuous depolymerization of plastic, comprising: a pump operating at a flow rate; a line through which the pump continuously feeds a heterogeneous mixture including solid plastic particles in a solvent at a particle speed; a heating zone raising the temperature of the heterogeneous mixture flowing through the line to a reaction temperature, wherein the reaction temperature is within 20°C of the melting point of the plastic particles in the heterogeneous mixture; wherein the conversion of the heterogeneous mixture containing the solid plastic particles into a homogeneous solution containing a liquefied reaction product is started in the heating zone.
Included is mixer upstream of the heating zone using an agitator or recirculating solvent to stir the heterogeneous mixture; and a hold tube receiving the heated heterogeneous mixture from the heating zone to maintain the reaction temperature for a hold time of at least one minute at the flow rate to completely convert the heterogeneous mixture containing the solid plastic particles into the homogeneous solution containing the liquefied reaction product. (Claim 24).
Claim 36 of the instantly claimed invention covers, inter alia, a continuous flow process for dissolution of plastic, comprising: a) continuously flowing a mixture containing solid plastic particles in a solvent through a line in a heating chamber at a particle speed sufficient to maintain suspension of the plastic particles in the solvent and to prevent the plastic particles from agglomerating and clogging the line; b) transferring heat through the line in the heating chamber to heat the mixture to a reaction temperature to start the depolymerization of the plastic particles in the solvent into a homogeneous solution including a liquefied reaction product.
Claims 31 – 36 of ‘133 cover, inter alia, a process for continuously depolymerizing plastic, the process comprising:
(a) mixing solid polyethylene terephthalate (PET) particles with a solvent selected from
ethylene glycol (EG), diethylene glycol (DEG), methanol and water in the presence of a
catalyst selected from zinc acetate, zinc chloride, manganese acetate, sodium hydroxide, potassium hydroxide, 1,5,7-triazabicyclo[4.4.0]dec-5-ene (TBD), 1,8-
diazabicyclo[5.4.0]undec-7-ene (DBU); magnesium acetate, 4-dimethylaminopyridine
(DMAP), amine, and trialkyl amine, to produce a heterogeneous reaction mixture;
(b) transmitting the heterogeneous reaction mixture through a first section of a first heat
exchanger to preheat the heterogeneous reaction mixture, wherein the heterogeneous
reaction mixture is transmitted through the first section of the first heat exchanger at a
predetermined flow rate sufficient to maintain a particle speed of above 30 cm/s in order
to prevent the solid plastic particles from settling out of suspension;
(c) transmitting the preheated heterogeneous reaction mixture at the predetermined flow
rate into a heating region of a heating chamber;
(d) heating the heterogeneous reaction mixture within the heating region of the heating
chamber with a heat source which indirectly heats the heterogeneous mixture using a heat transfer fluid to a reaction temperature of 230°C or higher to initiate conversion of the heterogeneous reaction mixture into a homogeneous reaction solution comprising a
liquefied reaction product, said liquefied reaction product comprising bis(2-hydroxyethyl) terephthalate (BHET) monomer;
(e) transmitting the homogeneous reaction solution through a second section of the first
heat exchanger to cool the homogeneous reaction solution to a temperature below
50°C;
(f) transmitting the homogeneous reaction solution to a settling tank and allowing to
settle for a settling time of between 0.5 hours and 170 hours to allow the liquefied
reaction product to convert into a solid reaction product and precipitate from the
cooled homogeneous reaction solution;
and wherein the process further comprises the step of maintaining a system pressure above a vapor pressure of the solvent at the reaction temperature to prevent the solvent from evaporating.
Claim 37 of ‘133 covers, inter alia, a system suitable for the continuous depolymerization of polyethylene terephthalate (PET), the system comprising: (a) a mixer for producing a heterogeneous reaction mixture comprising solid plastic particles suspended in a solvent;
(b) a pump fluidly coupled to the mixer, wherein the pump is positioned downstream of
the mixer and functions to transmit the heterogeneous reaction mixture through the
system at a predetermined flow rate sufficient to maintain a particle speed of at least
30 cm/s in order to prevent the solid plastic particles from settling out of suspension;
(c) a first heat exchanger positioned downstream of the pump and having a cooling
section and a heating section, wherein the heating section of the first heat exchanger
is adapted to preheat the heterogeneous reaction mixture;
(d) a heating apparatus comprising a heating chamber with a heat source configured to
indirectly heat the heterogenous mixture using a heat transfer fluid (HTF), the
heating chamber including a material passageway having an inlet fluidly coupled to an outlet of the heating section of the first heat exchanger, wherein the material
passageway defines a heating region adapted to heat the heterogeneous reaction
mixture to at least a reaction temperature sufficient to initiate conversion of the
heterogeneous reaction mixture into a homogeneous reaction solution comprising a
liquefied reaction product;
(e) a hold tube adapted to maintain the heterogeneous reaction mixture at or above the reaction temperature in order to complete the conversion of the heterogeneous
reaction mixture into a homogeneous reaction solution, the hold tube having a tube
inlet and a tube outlet, wherein the tube inlet is fluidly coupled to an outlet of the
material passageway of the heating chamber, and wherein tube outlet is fluidly
coupled to an inlet of the cooling section of the first heat exchanger;
(f) a second heat exchanger adapted to cool the homogeneous reaction solution, the
second heat exchanger comprising a cooling section having an inlet fluidly coupled
to an outlet of the cooling section of the first heat exchanger; and
(g) a settling tank adapted to receive the cooled homogeneous reaction solution and
allow the liquefied reaction product to convert into a solid reaction product and
precipitate from the cooled homogeneous reaction solution.
As set out above, the subject matter claimed in the instant application is fully disclosed in the co-pending ‘133 and is covered by ‘133 since the co-pending application and the instantly claimed invention are claiming common subject matter, as follows: A continuous flow process for depolymerizing  plastic; and a system for continuous depolymerization of plastic.
This is a provisional nonstatutory double patenting rejection.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 5,481,0224 (Hertenstein et al.); U.S. 6,410,607 (Ekart et al.); U.S. 2005/0096482 (Tamada et al.); U.S. 6,916,936 (Hedrick et al.); U.S. 2015/0290840 (Boisart et al.); U.S. 2020/0262997 (Sasson et al.); Lopez-Fonseca et al. (Polymer Degradation and Stability, no. 95, 2010) and George et al. (Industrial & Engineering Chemistry Research, no. 53, 2014).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622